430 F.2d 1183
Donald Dean THURMAN, Appellant,v.UNITED STATES of America, Appellee.
No. 23579.
United States Court of Appeals, Ninth Circuit.
October 5, 1970.

Appeal from the United States District Court for the Northern District of California; Sherrill Halbert, Judge.
LeRue Grim (argued), San Francisco, Cal., for appellant.
James J. Simonelli (argued), Asst. U. S. Atty., John P. Hyland, U. S. Atty., Sacramento, Cal., for appellee.
Before CHAMBERS and BROWNING, Circuit Judges, and THOMPSON, District Judge.
PER CURIAM:


1
The court considers that Thurman's appeal in the above case is moot by reason of our decision in Thurman v. United States, 423 F.2d 988.


2
Therefore, the appeal is dismissed.